DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 7-8, 10-11 and 14-16 have been considered but are moot because the new ground of rejection does not rely on Keenan in view of Plenk as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US Pub # 2016/0270502) in view of Wilson et al. (US Pub # 2009/0056730).
In regards to claims 1, 3-4, 8 and 14-16, Keenan teaches a hair accessory for use in a ponytail created by a band, comprising a means at a first end (14, where such is smooth and includes  a tapered shape at a first end with the taper extending toward one end) configured to pass through a band (20), and a narrow intermediate section (24) extending to a distal end (22) of the hair accessory, the distal end portion being wider than the narrow intermediate section (see Figure 4) and having a void; and 
a segment (28) of hair (Paragraph 0010) directly received by the distal end (see Figure 1 where the segment is received by an attachment 26 that is provided beyond a base of the narrowed intermediate section); wherein the band is secured around the narrow intermediate section to provide a hair extension (see Figure 1).
Keenan does not teach the distal end is a cup shaped projection where the void is internal, where the segment of hair is received by and secured directly to the internal void and does not extend beyond the internal void toward the narrow intermediate section.
However, Wilson et al. teaches that artificial hair segments (30””) are received within a void (Figure 8a at 202) of a cup shaped receiving portion (Figure 8a at 200) and glued in place (Paragraph 0024). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distal end/attachment means of Keenan to be the internal cup shaped direct hair receiving area to have hair glued thereto, as taught by Wilson et al. in order to make the device more discreet and project less outwardly.  

Regarding claim 7, Keenan teaches the use of a hair segment; but does not expressly teach the segments of hair are from 75 to 150 grams in weight. However, the instant disclosure describe the weight of the hair segment as being preferable [Page 3] and does not describe it as contributing any unexpected result to the device. As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 10, Keenan teaches the narrowed intermediate section is a neck having a diameter less than a diameter of the distal end and less than a diameter of the first end (see Figure 4).
Regarding claim 11, Keenan teaches the means at the first end (14) is a dome-shaped projection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772